Citation Nr: 0603120	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability based on failure to timely diagnose 
right tonsil carcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO or AOJ) of the Department of Veterans 
Affairs (VA).  The case was remanded to the RO in March 2005. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required in his part.


REMAND

The veteran's main contention is that he suffered additional 
disability as a result of VA's failure to timely diagnose his 
carcinoma of the tonsil.  In one statement, he reported that 
he began seeking treatment for throat complaints at the VA 
facility in Bonham in 1997.  In another, he indicated he 
began receiving treatment in February 1998.  The case was 
previously remanded, in part, to obtain any additional 
treatment records from 1997 on.  The record shows that the RO 
duly requested any additional records, but it does not appear 
that any pertinent treatment records prior to August 1998 
have been received.  

The VA examiner who offered a September 2004 opinion 
expressly indicated that he found no medical records in the 
claims file showing treatment for throat complaints prior to 
August 1998.  Based, in part, on this finding, the examiner 
offered an opinion that there was no additional disability 
resulting from a failure to timely diagnose the cancer.  

The Board is also unable to find any actual treatment records 
dated in early 1998.  However, certain notes later in 1998 
refer to a history of treatment with antibiotics for several 
months.  Moreover, a computer printout of a medication 
profile lists various medications furnished to the veteran 
from January 1997 on.  One entry on April 23, 1998, shows a 
prescription for Amoxicillin, but the reason for such 
treatment was not reported.  

Although the case has been previously remanded, the Board is 
left with the impression that there may still be VA treatment 
records prior to August 1998 which may be pertinent to the 
veteran's claim.  If the veteran is correct in that he was 
receiving VA treatment for his throat prior to August 1998, 
this could possibly impact the medical opinion which was 
based on no evidence of such treatment prior to August 1998.  
In order to ensure that all VA records are obtained and 
reviewed, the Board believes that further action is 
necessary.  Since the veteran's own statement appear to be 
unclear as to the date of first treatment for his throat, 
clarification from him would be helpful. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request clarification and any 
documentation he may have regarding the 
claimed VA treatment for throat 
complaints beginning in 1997.  

2.  Regardless of whether or not the 
veteran responds, the RO should request 
all VA records from January 1997 to 
August 1998 showing treatment (either 
outpatient or hospital) at the VA Medical 
Center at Bonham, Texas (or from any 
other VA facility to which his records 
may have been transferred).  The RO's 
request should also include a specific 
request to obtain medical records showing 
the reason for the prescription for 
Amoxicillin in April 1998.  

3.  If, and only if, any additional 
medical records are received, the RO 
should take appropriate action to furnish 
the claims file (with all additional 
evidence) to the September 2005 VA 
examiner and request an addendum as to 
whether such additional records change 
the September 2005 opinion.  

If, and only if, any additional records 
are received and the September 2005 VA 
examiner is no longer available, the RO 
should take appropriate action to 
accomplish a review of the claims file 
and to obtain a medical opinion from 
another appropriate VA examiner.  

4.  If additional evidence is received as 
a result of the above actions, then the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  The claims file should then be 
returned to the Board for appellate 
review after issuance of a supplemental 
statement of the case (if necessary). 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

